HA~I~IS, J.
This case was fairly submitted to the jury-the law properly given in charge; and the jury have passed upon the testimony, as was their right~ It is not within our competency to set their verdict aside as being contrary to evidence, in consequence of the shape in which the matter is presented.
There was no motion for a new triaL ilad such a motion been made and overruled, and the decison, accompanied by the testimony, been embodied in the bill of exceptions, we then could have reviewed the finding of the jury, and mined whether it was against evidence or not. ~
Judgment affirmed.